Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Providing supporting paragraph(s) with a clear explanation for each amended/new claim in Remarks is strongly requested for clear and definite claim interpretations by Examiner.

Response to Arguments
Applicant's arguments filed on 03/04/2022 have been fully considered but they are not persuasive.
In Remarks, p. 6, Applicant contends: 
Independent claims 1, 10, and 17 have been amended to clarify that identifying communications or documents to search is performed in response to recognizing that the electronic communication includes a request. Support for the amendment is found at least in Paragraph [0033] and FIG. 4. In Allen, a first user enters text ''into a text entry window" that is "input into a question answering system to generate candidate answers"1 There is no separate recognition that the electronic communication contains a request as claimed.

Examiner’s response:
The relevant claim limitation(s) appear(s) to be 
identifying, via the response bot in response to recognizing that the electronic communication includes a request, at least one of communications or documents to search based on the request, the identifying being performed by,

As noted in the rejections, Allen teaches 
(Allen, [figs 2-4] “Personalized Data” and “Information Corpus”; [pars 15-24] “The question answering system may analyze the text input using natural language processing techniques and generate queries to apply to multiple data sources to identify possible answers. … The question answering system may search electronic communication history for the second user and find that the second user has discussed System A before. The question answering system may also find manuals for System A on the second user's computer which indicate that the second user may know about System A. … For example, the first user may type “Do you have an ETA on defect 12345?” The question answering system may have access to a defect repository which says the problem is closed and may tell the first user “Are you sure you want to send this? It appears the problem is closed.”; [pars 30-47] “the question analysis component 204 can receive a natural language question from a remote device 202, and can analyze the question to produce, minimally, the semantic type of the expected answer. The search component 206 can formulate queries from the output of the question analysis component 204 and may consult various resources such as the internet or one or more knowledge resources, e.g., databases, corpora 208, to retrieve documents, passages, web-pages, database tuples, etc., that are relevant to answering the question.”; [pars 30-47] “question analyzer 314 can perform various methods and techniques for analyzing the questions syntactically and semantically. In certain embodiments, question analyzer 314 can parse received questions. Question analyzer 314 may include various modules to perform analyses of received questions. … data sources 324 may include one or more document repositories. In certain embodiments, data sources 324 may include personalized data 327. Personalized data 327 may include data about specific users such as electronic message history and user profiles.”; [pars 48-50] “Candidate answers generated based on personalized data sources may be scored more highly than candidate answers generated based on other informational sources.”; “The question answering system may analyze the text input using natural language processing techniques and generate queries to apply to multiple data sources to identify possible answers” with different types of data sources (e.g., electronic communication history, manuals, defect repository, personalized data sources, other informational sources, etc.) and “question analysis component” may read on “identifying, via the response bot, in response to recognizing that the electronic communication includes a request, at least one of communications or documents to search based on the request” since the different types of data sources may be identified and used for providing different candidate answers based on the question answering system.)

In other words, Allen teaches that the host device 122 (i.e. “first user system”) receives text communications through the network using the communication tools from a remote device (i.e. “second user”). In addition, Allen teaches that the question analysis component (i.e. “response bot”, cf. “Question Analysis 204”) of the host device receives the text communication and analyzes the natural language question in the text (i.e. “recognizing that the electronic communication includes a request”, cf. “The search component 206 can formulate queries from the output of the question analysis component 204 and may consult various resources” and “question analyzer 314 can perform various methods and techniques for analyzing the questions syntactically and semantically. In certain embodiments, question analyzer 314 can parse received questions. Question analyzer 314 may include various modules to perform analyses of received questions”.) and searches different types of data (i.e. “at least one of communications or documents to search”, cf. “data sources 324 may include one or more document repositories” and “The question answering system may search electronic communication history”) to provide possible answers. 

Under the broadest reasonable interpretation (BRI), “recognizing” may be interpreted as “identifying”. The question analysis component 204 and the search component 206 analyze the text communication and formulate queries to search for possible answers based on the request in the text communication. The query formulation is based on the request identification from the incoming text communication. Without identifying the request, there would be no way of formulating the query for searching.

Therefore, the applicant’s arguments are not convincing.

In Remarks, pp. 7-9, Applicant contends: 
The first element of claim 1 recites: "receiving at a first user system, an electronic communication addressed to a first user from a second user" The Office Action asse11s on pages 13- 14 that this element is found in Allen, asserting that the host device 122 of Allen corresponds to the claimed first user, and one of the remote devices in Allen corresponded to the claimed second user. These assertions are believed to be in error, as the host device 122 of Allen does not receive communications addressed to the host device as claimed. The claimed communications are from a second user to a first user, -While such claimed communications may be routed through a host device, the communications are not addressed to a host device.
… In Allen, a user appears to provide input directly into an electronic communication tool 302 that includes a question answering system 130 as described in the cited portions of Allen: HGs. 2-5 and Paragraphs [0015-0024]. Nowhere in Allen, is a communication, that has been received by a first user system addressed to a first user front a second user (first element of claim l), and then is accessed by a response bot from the first user system as recited in the second element of claim 1. The host 122 in Allen is not one of the users. At best, a reasonable interpretation of the devices in Allen would be that the remote devices 102 and 112 are user systems that send communications addressed to each other.
… While a user may finally receive the text in Allen, and "the candidate answers may be provided to the second user for selection to respond to the first user" as later stated in Allen, Paragraph [0016], that does not teach or suggest "accessing from the first user system, via a response bot, the electronic connumeration addressed to the first user from the second user system and received by the first user system'' as claimed. The answers appear to be already provided to the user system that receives communications. Hence, there is no need to access the received communication, via a response bot, as claimed.

Examiner’s response:
The examiner understands the applicant’s assertion “While such claimed communications may be routed through a host device, the communications are not addressed to a host device” and “The text is not a communication addressed to the communication server as it is addressed to another user”, and “there is no need to access the received communication, via a response bot, as claimed.” 
Allen teaches text communications between two users, and a QA system for facilitating efficient communications between the two users. Thus, the QA system definitely receives (i.e. “addressed”) text communications from a user. In other words, text communications entered by a user are definitely sent to the host device and thus the communications are definitely addressed to a host device since it is appreciated by one of ordinary skill in the art that an address is used for transmitting/receiving data over the network communication. 
In addition, along with fig 2 (a system diagram of a high level logical architecture for a question answering system), par 30 says “the question analysis component 204 can receive a natural language question from a remote device 202, and can analyze the question to produce, minimally, the semantic type of the expected answer”. In other words, the text communications are definitely received by the QA system and the received communications are definitely accessed by the QA system. 

    PNG
    media_image1.png
    643
    847
    media_image1.png
    Greyscale

Fig. 2

Furthermore, the examiner understands the applicant’s assertion “In Allen, a user appears to provide input directly into an electronic communication tool 302 that includes a question answering system 130 as described in the cited portions of Allen: FIGs. 2-5 and Paragraphs [0015-0024].” 
However, the “electronic communication tool 302” may not include the “question answering system 130” since the “Communication Tool 302” is connected to the “Question Answering System 312” over the network 315, as shown in fig 3.

    PNG
    media_image2.png
    862
    726
    media_image2.png
    Greyscale

Fig. 3

The relevant claim limitation(s) appear(s) to be 
receiving at a first user system, an electronic communication addressed to a first user from a second user; 
accessing from the first user system, via a response bot, the electronic communication addressed to the first user from the second user and received by the first user system;

Regarding the “receiving …” step, 
as noted in the rejections, Allen teaches 
(Allen, [figs 1-5]; [par 15-24] “Text entered by a first user into a text entry window of an electronic communication tool for communication with a second user may be input into a question answering system to generate candidate answers. The candidate answers may be provided to the second user for selection to respond to the first user. The candidate answers may be displayed alongside the text entry window, or displayed in any other area on the second user's computer display. Confidence scores may also be calculated for each answer and provided to the user along with the generated answers.”; [pars 25-29] “Communication server 150 may pass the text communications to host device 122 to generate answers.”; [pars 30-47] “communication tool 302 can communicate questions from a first user to a second user and can dispatch requests for information to QA system 312. In certain embodiments, communication tool 302 can be a client application to QA system 312.”; e.g., “host device 122” reads on “first user system”. In addition, e.g., “communication tool 110” and “communication tool 302 can communicate questions from a first user to a second user” may read on “electronic communication”.)

and, Duan teaches
(Duan, [figs 1, 4-6]; [pars 23-36] “Email systems administrator 110 can also receive, review and edit auto-reply email responses to users 102 and 124 before the auto-reply email responses are sent out to users 102 and 104.”; [pars 48-53] “FIG. 4 illustrates personalized email response method/sequence 400 according to an exemplary embodiment of the present invention. In FIG. 4, specifically, method 400 permits auto-replay generation of personalized email responsive to an inbound email message. An example of an inbound message is inbound email message 500 further illustrated with reference to FIG. 5. An example of an outbound message (which is responsive to inbound email massage 500) is outbound email message 600 further illustrated with reference to FIG. 6.”; [pars 88-89] “When composing a reply, communication system 100 may insert a keyword, for example [Auto-reply 79870]. in the subject line. When users or customers send a response to the reply, the system can identify this as a response to the reply. When composing a further reply to the response, the system may optionally use a third template, which can be simpler than that used in the first reply.”; see also [pars 69-78] “merchant email accounts”; e.g., #502 of fig 5 may read on “addressed to a first user”. Note that Allen teaches “receiving at a first user system, an electronic communication addressed to a first [user] from a second user”.).

In other words, Allen teaches that a user (i.e. “second user”, cf. “a first user” in [par 15-24]) on a remote device enters text communications using the communication tools through the network and the text communications are sent to the host device (i.e. “first user system”, cf. “host device 122”). Allen teaches an electronic communication addressed to the host device since the electronic communication is sent to the host device through the communication server 150. Allen implicitly teaches an electronic communication addressed to the host device user since the host device may be administered by a user. Instead, Duan explicitly teaches an electronic communication addressed to a first user since the inbound email message has an email header (e.g., support@acosys.com) and a user (i.e. “addressed to a first user”, cf. “Email systems administrator 110”) can receive, review and edit auto-reply email responses. 

Regarding the “accessing …” step, 
as noted in the rejections, Allen teaches 
(Allen, [figs 2-5]; [par 15-24], [pars 25-29] and [pars 30-47] as cited above; “question answering system” reads on “response bot”. In addition, “host device 122” reads on “first user system”. Furthermore, “communication tool 110” and “communication tool 302 can communicate questions from a first user to a second user” may read on “electronic communication”.), 

and, Duan teaches
(Duan, [figs 1, 4-6]; [pars 23-36], [pars 48-53] and [pars 88-89] as cited above; e.g., #502 of fig 5 may read on “addressed to a first user”. Note that teaches “accessing from the first user system, via a response bot, the electronic communication addressed to the first [user] from the second user and received by the first user system;”.).

In other words, Allen teaches that a user (i.e. “second user”, cf. “a first user” in [par 15-24]) on a remote device enters text communications using the communication tools through the network and the text communications are sent to the host device (i.e. “accessing from the first user system, via a response bot, the electronic communication addressed to the first [user] from the second user and received by the first user system”, cf. “host device 122” and “Text entered by a first user into a text entry window of an electronic communication tool for communication with a second user may be input into a question answering system to generate candidate answers”. Note that the bracketed claim language, “[user]”, indicates that it has not been taught by Allen but it is taught by Duan afterwards.). Allen teaches an electronic communication addressed to the host device since the electronic communication is sent to the host device through the communication server 150. Allen implicitly teaches an electronic communication addressed to the host device user since the host device may be administered by a user. Instead, Duan explicitly teaches an electronic communication addressed to a first user since the inbound email message has an email header (e.g., support@acosys.com) and a user (i.e. “addressed to a first user”, cf. “Email systems administrator 110”) can receive, review and edit auto-reply email responses. 

Therefore, the applicant’s arguments are not convincing.

In Remarks, pp. 9-10, Applicant contends: 
Claim 1 also recites: "recognizing, via the response bot, that the electronic communication includes a request." This element is asserted as being taught in Allen at Paragraphs [0015-0024] and stating that text may be input into a question answering system to generate candidate answers. The cited text of Allen assumes that there is a question in the text, but does not expressly state that a request is recognized via a response bot. The recognition of a request in claim 1 is followed by identifying a subject of the request and selecting communications or documents to search based on the request. These elements occur based on recognizing that the text includes a request. No such similar teaching is found in Allen, as Allen simply forwards text on to a question answering system, apparently assuming that the text contains a question. No such assumption can be made in the presently claimed method, as the communication may simply include information and need not include a request Otherwise, there would be no need to recognize that the text included a request as claimed.

Examiner’s response:
The relevant claim limitation(s) appear(s) to be 
recognizing, via the response bot, that the electronic communication includes a request.

As noted in the rejections, Allen teaches 
(Allen, [figs 1-5]; [par 15-24] “Text entered by a first user into a text entry window of an electronic communication tool for communication with a second user may be input into a question answering system to generate candidate answers. The candidate answers may be provided to the second user for selection to respond to the first user.”; [pars 25-29] “Communication server 150 may pass the text communications to host device 122 to generate answers.”; [pars 30-47] “the question analysis component 204 can receive a natural language question from a remote device 202, and can analyze the question to produce, minimally, the semantic type of the expected answer. The search component 206 can formulate queries from the output of the question analysis component 204 and may consult various resources such as the internet or one or more knowledge resources, e.g., databases, corpora 208, to retrieve documents, passages, web-pages, database tuples, etc., that are relevant to answering the question.”; e.g., “communication tool 110” and “communication tool 302 can communicate questions from a first user to a second user” may read on “electronic communication”. In addition, e.g., “question analysis component” may read on “recognizing”.)

In other words, Allen teaches that the host device 122 (i.e. “first user system”) receives text communications through the network using the communication tools from a remote device (i.e. “second user”). In addition, Allen teaches that the question analysis component (i.e. “response bot”, cf. “Question Analysis 204”) of the host device receives the text communication and analyzes the natural language question in the text (i.e. “recognizing … that the electronic communication includes a request”, cf. “The search component 206 can formulate queries from the output of the question analysis component 204 and may consult various resources” and “question analyzer 314 can perform various methods and techniques for analyzing the questions syntactically and semantically. In certain embodiments, question analyzer 314 can parse received questions. Question analyzer 314 may include various modules to perform analyses of received questions”.) and searches different types of data to provide possible answers. 

Under the broadest reasonable interpretation (BRI), “recognizing” may be interpreted as “identifying”. The question analysis component 204 and the search component 206 analyze the text communication and formulate queries to search for possible answers based on the request in the text communication. The query formulation is based on the request identification from the incoming text communication. Without identifying the request, there would be no way of formulating the query for searching.

Therefore, the applicant’s arguments are not convincing.

In Remarks, p. 10, Applicant contends: 
Claim 1 also recites: "identifying, via the response bot, at least one of communications or documents to search based on the request" The Office Action indicates that Allen searched multiple data sources but does not provide evidence that those sources are selected based on a request that was recognized in the electronic communication. While multiple examples of answers provided by different data sources are identified in the quoted text of Allen, there is no indication of how these data sources were specifically identified to be searched based on the request which was part of the electronic communication as claimed.

Examiner’s response:
The relevant claim limitation(s) appear(s) to be 
identifying, via the response bot, in response to recognizing that the electronic communication includes a request, at least one of communications or documents to search based on the request.

Please see Examiner’s response of (a).

In addition, the examiner understands the applicant’s assertion “The Office Action indicates that Allen searched multiple data sources but does not provide evidence that those sources are selected based on a request that was recognized in the electronic communication.”
However, note that under the broadest reasonable interpretation (BRI), “recognizing” may be interpreted as “identifying”. The question analysis component 204 and the search component 206 analyze the text communication and formulate queries to search for possible answers based on the request in the text communication. The query formulation is based on the request identification from the incoming text communication. Without identifying the request, there would be no way of formulating the query for searching. Thus, the multiple data sources may be identified, selected based on a request that was recognized in the electronic communication, and used for providing different candidate answers based on the user request. (see fig 2 of Allen)

Therefore, the applicant’s arguments are not convincing.

In Remarks, pp. 10-12, Applicant contends: 
Claim 1 also recites: "selecting at least one of communications or documents as the identified communications or documents to search as a function of the identified subject" as part of identifying documents to search. The Office Action substitutes "information" for "subject" but again simply states that multiple data sources may be searched without indicating how such sources are selected. Examples of data sources that end up providing answers are again provided, but there is no indication of how such data sources were selected to be searched in the first place.

Examiner’s response:
The relevant claim limitation(s) appear(s) to be 
selecting at least one of communications or documents as the identified communications or documents to search as a function of the identified subject.

As noted in the rejections, Allen teaches 
(Allen, [figs 2-4] “Personalized Data” and “Information Corpus”; [pars 15-24] “The question answering system may analyze the text input using natural language processing techniques and generate queries to apply to multiple data sources to identify possible answers. … The question answering system may search electronic communication history for the second user and find that the second user has discussed System A before. The question answering system may also find manuals for System A on the second user's computer which indicate that the second user may know about System A. … For example, the first user may type “Do you have an ETA on defect 12345?” The question answering system may have access to a defect repository which says the problem is closed and may tell the first user “Are you sure you want to send this? It appears the problem is closed.”; [pars 30-47] “question analyzer 314 can perform various methods and techniques for analyzing the questions syntactically and semantically. In certain embodiments, question analyzer 314 can parse received questions. Question analyzer 314 may include various modules to perform analyses of received questions. … data sources 324 may include one or more document repositories. In certain embodiments, data sources 324 may include personalized data 327. Personalized data 327 may include data about specific users such as electronic message history and user profiles.”; [pars 48-50] “Candidate answers generated based on personalized data sources may be scored more highly than candidate answers generated based on other informational sources.”; “The question answering system may analyze the text input using natural language processing techniques and generate queries to apply to multiple data sources to identify possible answers” with different types of data sources (e.g., electronic communication history, manuals, defect repository, personalized data sources, other informational sources, etc.) reads on “selecting at least one of communications or documents as the identified communications or documents to search” since the different types of data sources may be identified, selected and used for providing different candidate answers based on the question answering system. Note that e.g., the multiple data sources may be identified, selected based on the identified [information] and used for providing different candidate answers.)

and, Bogdan teaches
(Bogdan, [figs 1 and 15]; [pars 47-54] “In step 1504, the system 100 creates a subset of topics from the plurality of topics determined in step 1502. … In step 1506, the system 100 maps each document in the documents 130 to one or more topics in the subset of topics, thereby creating topic-document pairs, as described above.”; [par 21] “One or more aspects of the subject disclosure include a computer that performs a statistical natural language processing analysis on a plurality of text documents to determine a plurality of topics, creates a proper subset of topics from the plurality of topics, maps one or more topics in the proper subset of topics to each document in the plurality of text documents, thereby creating a plurality of topic-document pairs”; e.g., “maps each document in the documents 130 to one or more topics in the subset of topics, thereby creating topic-document pairs” may read on “selecting at least one of communications or documents” since documents are selected based on the topic mappings. In addition, “creates a subset of topics from the plurality of topics determined in step 1502” and “maps each document in the documents 130 to one or more topics in the subset of topics” reads on “selecting at least one of communications or documents … as a function of the identified subject” since documents are selected based on the topics which are determined based on the natural language processing. Note that Allen and Duan teach “selecting at least one of communications or documents as the identified communications or documents to search as a function of the identified [subject]”.).

In other words, Allen teaches that the host device 122 (i.e. “first user system”) receives text communications through the network using the communication tools from a remote device (i.e. “second user”). In addition, Allen teaches that the question analysis component of the host device receives the text communication and analyzes the natural language question in the text, and searches different types of data (i.e. “at least one of communications or documents as the identified communications or documents to search”, cf. “data sources 324 may include one or more document repositories” and “The question answering system may search electronic communication history”) to provide possible answers. 
The question answering system (i.e. “response bot”) may analyze the text input using natural language processing techniques, analyze the question (i.e. “request”) in the text input and generate queries (i.e. “as a function of the identified [subject]”, cf. “Question Analysis 204”, “Search 206”, “Corpus 208” and “Candidate Generation 210” in fig 2, Note that the bracketed claim language, “[subject]”, indicates that it has not been taught by Allen but it is taught by Bogdan afterwards.) to apply to multiple data sources (e.g., electronic communication history, manuals, defect repository, personalized data sources, other informational sources, etc.) (i.e. “selecting at least one of communications or documents as the identified communications or documents to search”) to identify possible answers. Note that e.g., the multiple data sources may be identified, selected based on e.g., queries, and used for providing different candidate answers based on the user request. 
However, Allen doesn’t teach how such sources are selected. Thus, Bogdan is introduced to teach the deficiency. Bogdan teaches creating a subset of topics from the plurality of topics determined in step 1502 and mapping each document in the documents 130 (i.e. “selecting at least one of communications or documents”, cf. “maps each document in the documents 130 to one or more topics in the subset of topics, thereby creating topic-document pairs”) to one or more topics (i.e. “selecting at least one of communications or documents … as a function of the identified subject”, cf. “creates a subset of topics from the plurality of topics determined in step 1502” and “maps each document in the documents 130 to one or more topics in the subset of topics”) in the subset of topics. 

In addition, the examiner understands the applicant’s assertion “There is no indication of how such documents are selected based on an electronic communication subject of a recognized request” and “There is no selection of documents as a function of the identified subject of a request identified in an electronic communication. Documents in Bogdan are simply searched for topics from a set of subtopics”, and “Nowhere is a subject of an electronic communication identified or used to select documents to search as claimed.”
However, as explained above, Allen teaches “selecting at least one of communications or documents as the identified communications or documents to search as a function of the identified [subject]” based on electronic communications except “subject”, and Bogdan teaches selecting documents based on the “subject” of documents. Even though Allen may not explicitly teach the “subject” of the request for the electronic communication, Bogdan still teaches the “subject” of documents based on natural language processing. As disclosed in pars 33-38 of the present application ([par 33] “The recognition may be performed by observing a question mark in the communication, or via natural language processing to identify the communication as containing a question, such as a request for information. Words that are normally associated with a question or request for information may be included in a library and compared to the communication to determine that the communication contains such as request. … The communication may be an email for purposes of this description of method 400, but may be another form of communication, for example a text message, voice communication or other means, in further embodiments” [par 38] “For example, if a user indicates that a calendar event is dinner, the natural language library 510 may link "dinner" with “at" “with" and "on" since a user may want to include a location (e.g., "at"), a dining partner (e.g., "with"), and a date (e.g., ''on"). Further, a time and date, the word "available", and other words within the communication may be associated with a calendar related request”.), the electronic communication may be an email or a text message, and the request may be a question which is composed of different words, and processed by natural language processing (NLP). Furthermore, the claim itself says “identify a subject of the request via natural language processing” which means that the request is a kind of natural language. Thus, under the broadest reasonable interpretation (BRI), the request can be considered a document which is a combination of words, and thus Bogdan definitely can be combined with Allen for teaching the whole limitation.

Therefore, the applicant’s arguments are not convincing.

In Remarks, pp. 10-12, Applicant contends: 
Claim 1 ends with "automatically sending the response to the electronic communication containing the request, the response being addressed to the second user and including a calculated confidence level for the response." This element highlights that a response is sent to the electronic communication. The electronic communication cannot be unreasonably broadly interpreted to be text entered by a user into a question answering system as in Allen.

Examiner’s response:
The examiner understands the applicant’s assertion “The electronic communication cannot be unreasonably broadly interpreted to be text entered by a user into a question answering system as in Allen.”
However, the “electronic communication tool 302” may be on a remote device (cf. “communication tool 302 can communicate questions from a first user to a second user and can dispatch requests for information to QA system 312” and “Communication tool 302 may be installed on a personal computer, a server or other computer system” in pars [34-35]) and a user may enter text as an electronic communication using the “Communication Tool 302” and the electronic communication may be communicated to the “Question Answering System 312” over the network 315, as shown in fig 3. Thus, an electronic communication may be interpreted as text entered by a user using the electronic communication tool on a remote device.

    PNG
    media_image2.png
    862
    726
    media_image2.png
    Greyscale

Fig. 3

Therefore, the applicant’s arguments are not convincing.

In Remarks, p. 11, Applicant contends: 
On page 19 of the Office Action, it is admitted that Allen does not teach certain aspects of claim 1, Duan is asserted as teaching the use of auto-reply email responses to messages received from other users. However, such messages appear to be automatically sent. Doing so would be counterproductive in claim 1, as first, it is recognized that the communication includes a request in order to identify communications or documents to search. Since Allen does not address received communications, but only sent communications, there is no need to modify Allen using Duan to include auto reply messages. Allen provides the receiver of a message with answer options. The receiver can select the option for a reply. Sending an auto-reply in addition would duplicate the number of communications received in response to a communication.

Examiner’s response:
The examiner understands the applicant’s assertion “Since Allen does not address received communications, but only sent communications, there is no need to modify Allen using Duan to include auto reply messages.”

However, Allen teaches text communications between two users, and a QA system for facilitating efficient communications between the two users. Thus, the QA system definitely receives text communications from a user. In other words, text communications entered by a user are definitely sent to the host device and thus the communications are definitely addressed to a host device. 
In addition, along with fig 2 (a system diagram of a high level logical architecture for a question answering system), par 30 says “the question analysis component 204 can receive a natural language question from a remote device 202, and can analyze the question to produce, minimally, the semantic type of the expected answer”. In other words, the text communications are definitely received by the QA system and the received communications are definitely accessed by the QA system. 
Therefore, the applicant’s arguments are not convincing.

    PNG
    media_image1.png
    643
    847
    media_image1.png
    Greyscale

Fig. 2

In Remarks, p. 12, Applicant contends: 
Independent claims 10 and 17 contain elements similar to claim 1 and are believed allowable for at least the same reasons as claim 1. The dependent claims are also believed allowable based on their dependency on respective independent claims. An alternative rejection cited Carroll (U.S. 9081814) for providing confidence levels. However, such confidence levels relate to search results, and not a response that is generated based on search results.

Examiner’s response:
The relevant claim limitation(s) appear(s) to be 
wherein the confidence level is generated as a function of at least one of ranking of the search results or an artificial intelligence algorithm analysis of the search results.

The examiner understands the applicant’s assertion “An alternative rejection cited Carroll (U.S. 9081814) for providing confidence levels. However, such confidence levels relate to search results, and not a response that is generated based on search results.”
However, claim 10 doesn’t say that the “confidence level” is a response, but it just says how the confidence level is generated. 

Therefore, the applicant’s arguments are not convincing.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “a subject of an electronic communication identified or used to select documents to search”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities: it appears that “identifying, via the response bot in response to recognizing that the electronic communication includes a request” should read “identifying, via the response bot in response to recognizing that the electronic communication includes the request” in line 8. Appropriate correction is required. In addition, claim(s) 10, 17 is/are objected to for the same reason.
Claim(s) 10 is/are objected to because of the following informalities: it appears that “automatically sending the response to the electronic communication containing the request, the response, wherein” should read “automatically sending the response to the electronic communication containing the request, wherein” in the last limitation. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-13 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US 2016/0063377 A1) in view of Duan (US 2014/0280623 A1) further in view of Bogdan et al. (US 2018/0018316 A1).

(Note: Hereinafter, if a limitation has brackets (i.e. [·]) around claim languages, the bracketed claim languages indicate that they have not been taught yet by the current prior art reference but they will be taught by another prior art reference afterwards.)

Regarding claim 1, 
Allen teaches
A method comprising: 

receiving at a first user system, an electronic communication addressed to a first [user] from a second user; 
(Allen, [figs 1-5]; [par 15-24] “Text entered by a first user into a text entry window of an electronic communication tool for communication with a second user may be input into a question answering system to generate candidate answers. The candidate answers may be provided to the second user for selection to respond to the first user. The candidate answers may be displayed alongside the text entry window, or displayed in any other area on the second user's computer display. Confidence scores may also be calculated for each answer and provided to the user along with the generated answers.”; [pars 25-29] “Communication server 150 may pass the text communications to host device 122 to generate answers.”; [pars 30-47] “communication tool 302 can communicate questions from a first user to a second user and can dispatch requests for information to QA system 312. In certain embodiments, communication tool 302 can be a client application to QA system 312.”; e.g., “host device 122” reads on “first user system”. In addition, e.g., “communication tool 110” and “communication tool 302 can communicate questions from a first user to a second user” may read on “electronic communication”.)

accessing from the first user system, via a response bot, the electronic communication addressed to the first [user] from the second user and received by the first user system;
(Allen, [figs 2-5]; [par 15-24], [pars 25-29] and [pars 30-47] as cited above; “question answering system” reads on “response bot”. In addition, “host device 122” reads on “first user system”. Furthermore, “communication tool 110” and “communication tool 302 can communicate questions from a first user to a second user” may read on “electronic communication”.).

recognizing, via the response bot, that the electronic communication includes a request; 
(Allen, [figs 1-5]; [par 15-24] “Text entered by a first user into a text entry window of an electronic communication tool for communication with a second user may be input into a question answering system to generate candidate answers. The candidate answers may be provided to the second user for selection to respond to the first user.”; [pars 25-29] “Communication server 150 may pass the text communications to host device 122 to generate answers.”; [pars 30-47] “the question analysis component 204 can receive a natural language question from a remote device 202, and can analyze the question to produce, minimally, the semantic type of the expected answer. The search component 206 can formulate queries from the output of the question analysis component 204 and may consult various resources such as the internet or one or more knowledge resources, e.g., databases, corpora 208, to retrieve documents, passages, web-pages, database tuples, etc., that are relevant to answering the question.”; e.g., “communication tool 110” and “communication tool 302 can communicate questions from a first user to a second user” may read on “electronic communication”. In addition, e.g., “question analysis component” may read on “recognizing”.)

identifying, via the response bot, in response to recognizing that the electronic communication includes a request, at least one of communications or documents to search based on the request,
(Allen, [figs 2-4] “Personalized Data” and “Information Corpus”; [pars 15-24] “The question answering system may analyze the text input using natural language processing techniques and generate queries to apply to multiple data sources to identify possible answers. … The question answering system may search electronic communication history for the second user and find that the second user has discussed System A before. The question answering system may also find manuals for System A on the second user's computer which indicate that the second user may know about System A. … For example, the first user may type “Do you have an ETA on defect 12345?” The question answering system may have access to a defect repository which says the problem is closed and may tell the first user “Are you sure you want to send this? It appears the problem is closed.”; [pars 30-47] “question analyzer 314 can perform various methods and techniques for analyzing the questions syntactically and semantically. In certain embodiments, question analyzer 314 can parse received questions. Question analyzer 314 may include various modules to perform analyses of received questions. … data sources 324 may include one or more document repositories. In certain embodiments, data sources 324 may include personalized data 327. Personalized data 327 may include data about specific users such as electronic message history and user profiles.”; [pars 48-50] “Candidate answers generated based on personalized data sources may be scored more highly than candidate answers generated based on other informational sources.”; “The question answering system may analyze the text input using natural language processing techniques and generate queries to apply to multiple data sources to identify possible answers” with different types of data sources (e.g., electronic communication history, manuals, defect repository, personalized data sources, other informational sources, etc.) and “question analysis component” may read on “identifying, via the response bot, in response to recognizing that the electronic communication includes a request, at least one of communications or documents to search based on the request” since the different types of data sources may be identified and used for providing different candidate answers based on the question answering system.)
the identifying being performed by: 

scanning the request to identify a [subject] of the request via natural language processing; and 
(Allen, [figs 2-3]; [pars 15-24] “The question answering system may analyze the text input using natural language processing techniques and generate queries to apply to multiple data sources to identify possible answers.”; [pars 30-47] “question analyzer 314 can perform various methods and techniques for analyzing the questions syntactically and semantically. In certain embodiments, question analyzer 314 can parse received questions. Question analyzer 314 may include various modules to perform analyses of received questions. … Further, in certain embodiments, tokenizer 316 can identify word boundaries in an input question and break the question or any text into its component parts such as words, multiword tokens, numbers, and punctuation marks. In certain embodiments, tokenizer 316 can receive a string of characters, identify the lexemes in the string, and categorize them into tokens. … data sources 324 may include one or more document repositories. In certain embodiments, data sources 324 may include personalized data 327. Personalized data 327 may include data about specific users such as electronic message history and user profiles.”; see also [pars 48-50]; “analyze the text input” reads on “scanning the request”.)

selecting at least one of communications or documents as the identified communications or documents to search as a function of the identified [subject] 
(Allen, [figs 2-4] “Personalized Data” and “Information Corpus”; [pars 15-24] “The question answering system may analyze the text input using natural language processing techniques and generate queries to apply to multiple data sources to identify possible answers. … The question answering system may search electronic communication history for the second user and find that the second user has discussed System A before. The question answering system may also find manuals for System A on the second user's computer which indicate that the second user may know about System A. … For example, the first user may type “Do you have an ETA on defect 12345?” The question answering system may have access to a defect repository which says the problem is closed and may tell the first user “Are you sure you want to send this? It appears the problem is closed.”; [pars 30-47] “question analyzer 314 can perform various methods and techniques for analyzing the questions syntactically and semantically. In certain embodiments, question analyzer 314 can parse received questions. Question analyzer 314 may include various modules to perform analyses of received questions. … data sources 324 may include one or more document repositories. In certain embodiments, data sources 324 may include personalized data 327. Personalized data 327 may include data about specific users such as electronic message history and user profiles.”; [pars 48-50] “Candidate answers generated based on personalized data sources may be scored more highly than candidate answers generated based on other informational sources.”; “The question answering system may analyze the text input using natural language processing techniques and generate queries to apply to multiple data sources to identify possible answers” with different types of data sources (e.g., electronic communication history, manuals, defect repository, personalized data sources, other informational sources, etc.) reads on “selecting at least one of communications or documents as the identified communications or documents to search” since the different types of data sources may be identified, selected and used for providing different candidate answers based on the question answering system. Note that e.g., the multiple data sources may be identified, selected based on the identified [information] and used for providing different candidate answers.)

obtaining search results from the identified communications or documents to obtain data relevant to generating a response to the request 
(Allen, [figs 2, 4-5]; [pars 30-47] “The search component 206 can formulate queries from the output of the question analysis component 204 and may consult various resources such as the internet or one or more knowledge resources, e.g., databases, corpora 208, to retrieve documents, passages, web-pages, database tuples, etc., that are relevant to answering the question. For example, as shown in FIG. 2, in certain embodiments, the search component 206 can consult a corpus of information 208 on a host device 225. The candidate answer generation component 210 can then extract from the search results potential (candidate) answers to the question, which can then be scored and ranked by the answer selection component 212. … question analyzer 314 can perform various methods and techniques for analyzing the questions syntactically and semantically”; [pars 16-24] “The question answering system may analyze the text input using natural language processing techniques and generate queries to apply to multiple data sources to identify possible answers. The data sources may include personalized data for the second user and informational databases. The personalized data may include electronic communication history across one or more electronic communication tools.”; e.g., any data for generating a response (e.g., “queries” and any data based on “analyzing the questions syntactically and semantically” and “natural language processing”) may read on “data relevant to generating a response to the request”.)

generating the response based on the search results; and 
(Allen, [figs 2, 4-5]; [pars 30-31] “The search component 206 can formulate queries from the output of the question analysis component 204 and may consult various resources such as the internet or one or more knowledge resources, e.g., databases, corpora 208, to retrieve documents, passages, web-pages, database tuples, etc., that are relevant to answering the question. For example, as shown in FIG. 2, in certain embodiments, the search component 206 can consult a corpus of information 208 on a host device 225. The candidate answer generation component 210 can then extract from the search results potential (candidate) answers to the question, which can then be scored and ranked by the answer selection component 212.”)

automatically sending the response to the electronic communication containing the request, the response being addressed to the second user and including a calculated confidence level for the response. 
(Allen, [figs 2, 4-5]; [pars 48-54] “At block 440, confidence scores may be calculated for the candidate answers. The confidence scores may be calculated using any number of different algorithms. Calculating the confidence scores may include performing searches to obtain evidence for the candidate answers. Candidate answers generated based on personalized data sources may be scored more highly than candidate answers generated based on other informational sources. … a candidate answer may be communicated to the first client without being selected by the second client. For example, the candidate answer with the highest confidence score may be communicated to the first client if the user associated with the second client is unavailable. For example, the candidate answer with the highest confidence score may be communicated to the first client in response to a specified period of time elapsing after the second client received the communication from the first client. In another example, the candidate answer with the highest confidence score may be communicated to the first client if there are a specified number of active communication windows open in the communication tool of the second client”).

However, Allen does not teach
receiving at a first user system, an electronic communication addressed to a first user from a second user;
accessing from the first user system, via a response bot, the electronic communication addressed to the first user from the second user and received by the first user system;
scanning the request to identify a subject of the request via natural language processing; and 
selecting at least one of communications or documents as the identified communications or documents to search as a function of the identified subject; 

(Note: Hereinafter, if a limitation has one or more underlines, the one or more underlined claim languages indicate that they have not been taught yet, while the one or more non-underlined claim languages indicate that they have been taught already.)

Duan teaches
receiving at a first user system, an electronic communication addressed to a first user from a second user; ([figs 1, 4-6]; [pars 23-36] “Email systems administrator 110 can also receive, review and edit auto-reply email responses to users 102 and 124 before the auto-reply email responses are sent out to users 102 and 104.”; [pars 48-53] “FIG. 4 illustrates personalized email response method/sequence 400 according to an exemplary embodiment of the present invention. In FIG. 4, specifically, method 400 permits auto-replay generation of personalized email responsive to an inbound email message. An example of an inbound message is inbound email message 500 further illustrated with reference to FIG. 5. An example of an outbound message (which is responsive to inbound email massage 500) is outbound email message 600 further illustrated with reference to FIG. 6.”; [pars 88-89] “When composing a reply, communication system 100 may insert a keyword, for example [Auto-reply 79870]. in the subject line. When users or customers send a response to the reply, the system can identify this as a response to the reply. When composing a further reply to the response, the system may optionally use a third template, which can be simpler than that used in the first reply.”; see also [pars 69-78] “merchant email accounts”; e.g., #502 of fig 5 may read on “addressed to a first user”. Note that Allen teaches “receiving at a first user system, an electronic communication addressed to a first [user] from a second user”.).

accessing from the first user system, via a response bot, the electronic communication addressed to the first user from the second user and received by the first user system; ([figs 1, 4-6]; [pars 23-36], [pars 48-53] and [pars 88-89] as cited above; e.g., #502 of fig 5 may read on “addressed to a first user”. Note that teaches “accessing from the first user system, via a response bot, the electronic communication addressed to the first [user] from the second user and received by the first user system;”.).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the question answering system of Allen with the electronic communication addressed to a first user of Duan. Doing so would lead to providing an automatically-generated and personalized outbound communication responsive to a received inbound communication (Duan, [pars 7-13] “In a first embodiment, an outbound email communication is automatically generated responsive to a received inbound email communication. Here, the inbound email message might include text information Such as an inquiry, question, follow-up, etc. from a user, customer, client or the like. … In this manner, the transmitted outbound email message includes output messages that are responsive to sentences in the inbound email message to provide personalized responses to such inbound email messages, unlike conventional auto-reply systems that do no more than provide a confirmation of receipt. This is but one exemplary advantage of the present invention”).

However, Allen and Duan do not teach
scanning the request to identify a subject of the request via natural language processing; and 
selecting at least one of communications or documents as the identified communications or documents to search as a function of the identified subject; 

Bogdan teaches
scanning the request to identify a subject of the request via natural language processing; ([figs 1 and 15]; [pars 47-54] “FIG. 15 depicts an illustrative embodiment of a method 1500 used by system 100 to process unstructured text data in the documents 130 to produce presentable content 150. The process starts with step 1502, where the system 100 determines a plurality of topics from the documents 130. The system may determine the plurality of topics through a statistical natural language processing analysis, such as a latent Dirichlet allocation, as described above.”; [par 21] “One or more aspects of the subject disclosure include a computer that performs a statistical natural language processing analysis on a plurality of text documents to determine a plurality of topics, creates a proper subset of topics from the plurality of topics, maps one or more topics in the proper subset of topics to each document in the plurality of text documents, thereby creating a plurality of topic-document pairs”; Note that Allen and Duan teach “scanning the request to identify a [subject] of the request via natural language processing”.);

selecting at least one of communications or documents as the identified communications or documents to search as a function of the identified subject ([figs 1 and 15]; [pars 47-54] “In step 1504, the system 100 creates a subset of topics from the plurality of topics determined in step 1502. … In step 1506, the system 100 maps each document in the documents 130 to one or more topics in the subset of topics, thereby creating topic-document pairs, as described above.”; [par 21] “One or more aspects of the subject disclosure include a computer that performs a statistical natural language processing analysis on a plurality of text documents to determine a plurality of topics, creates a proper subset of topics from the plurality of topics, maps one or more topics in the proper subset of topics to each document in the plurality of text documents, thereby creating a plurality of topic-document pairs”; e.g., “maps each document in the documents 130 to one or more topics in the subset of topics, thereby creating topic-document pairs” may read on “selecting at least one of communications or documents” since documents are selected based on the topic mappings. In addition, “creates a subset of topics from the plurality of topics determined in step 1502” and “maps each document in the documents 130 to one or more topics in the subset of topics” reads on “selecting at least one of communications or documents … as a function of the identified subject” since documents are selected based on the topics which are determined based on the natural language processing. Note that Allen and Duan teach “selecting at least one of communications or documents as the identified communications or documents to search as a function of the identified [subject]”.).
 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the question answering system of Allen and Duan with the subject identification of Bogdan. 
Doing so would lead to providing an efficient and automated discovery of meaning in text data through characterizing one or more aspects of the text (Bogdan, [pars 2 and 20-23] “Automated analysis of large volume of text data can be performed in many ways. For example, traditional comment survey analysis is done by an expert reviewing the text and identifying major topics. Automated discovery of meaning in vast amounts of text data through characterizing one or more aspects of the text is considered difficult. … The subject disclosure describes, among other things, illustrative embodiments for analysis of unstructured data. A processing system invokes a first software tool that performs a statistical natural language processing analysis on a plurality of text documents to determine a plurality of topics and further utilizes a second software tool that analyzes the text document to determine whether a bias are present in the text.”).

Regarding claim 3, 
Allen, Duan and Bogdan teach claim 1. 

Duan further teaches
the response includes an indication that the response was generated by the response bot ([figs 1, 4-6] “Below, please find our auto-reply message”; [pars 23-36] “Email systems administrator 110 can also receive, review and edit auto-reply email responses to users 102 and 124 before the auto-reply email responses are sent out to users 102 and 104.”; [pars 48-53] “FIG. 4 illustrates personalized email response method/sequence 400 according to an exemplary embodiment of the present invention. In FIG. 4, specifically, method 400 permits auto-replay generation of personalized email responsive to an inbound email message. An example of an inbound message is inbound email message 500 further illustrated with reference to FIG. 5. An example of an outbound message (which is responsive to inbound email massage 500) is outbound email message 600 further illustrated with reference to FIG. 6.”; [pars 88-89] “When composing a reply, communication system 100 may insert a keyword, for example [Auto-reply 79870]. in the subject line. When users or customers send a response to the reply, the system can identify this as a response to the reply. When composing a further reply to the response, the system may optionally use a third template, which can be simpler than that used in the first reply.”; see also [pars 69-78] “merchant email accounts”).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the question answering system of Allen, Duan and Bogdan with the indication of the response being generated by the bot of Duan. Doing so would lead to informing the user as well as the communication system that the reply was generated automatically by the communication system (Duan, pars 88-89 “When composing a reply, communication system 100 may insert a keyword, for example [Auto-reply 79870]. in the subject line. When users or customers send a response to the reply, the system can identify this as a response to the reply. When composing a further reply to the response, the system may optionally use a third template, which can be simpler than that used in the first reply”).
	
Regarding claim 4, 
Allen, Duan and Bogdan teach claim 1.

Allen further teaches 
the response is generated by the response bot as a function of a knowledge bank of previous communications ([figs 2-4]; [pars 48-54] “At block 430, candidate answers may be generated by the question answering system. The question answering system may perform natural language processing to the text to extract features from the text. These features may be used to generate queries which may be applied to several data sources, including sources with unstructured information, to generate candidate answers. The data sources may include personalized data sources for a user associated with the second client, such as electronic communication history, and other informational Sources.”; see also [pars 15-24]; “several data sources” reads on “knowledge bank”.)

Regarding claim 5, 
Allen, Duan and Bogdan teach claim 4. 

Duan further teaches
the response bot updates the knowledge bank with the generated response ([figs 2-3]; [pars 69-84] “In one embodiment, the outbound email message 600 can be displayed to email systems administrator 110 (FIG. 1) before the message is transmitted to user 102. Here, outbound email message 600 (or the reply forming said message) is displayed as a list of inbound sentences, each inbound sentence having a corresponding response, if available, provided by chat engine 336. Email systems administrator 110 might choose to either not send the message or to perform edits and send the message. … Contemporaneously, communication system 100 creates a content entry for each inbound sentence and corresponding response, for loading to chatbot system 108 (FIG. 1), which in certain instances can store entries in knowledge database 342 (FIG.3). If entries with the same input message pattern exist, the existing entries are overwritten. … When merchants save the edits, chatbot system 108 stores each inbound sentence with its corresponding response (if any) and creates a content entry for loading onto chat engine 336.”; “chatbot system 108 (FIG. 1), which in certain instances can store entries in knowledge database” reads on “the response bot updates the knowledge bank with the generated response”.).

Allen, Duan and Bogdan are combinable with Duan for the same rationale as set forth above with respect to claim 1.

Regarding claim 6, 
Allen, Duan and Bogdan teach claim 1.

Allen further teaches 
the confidence level is generated by the response bot ([figs 2-5]; [par 15-24] “Text entered by a first user into a text entry window of an electronic communication tool for communication with a second user may be input into a question answering system to generate candidate answers. The candidate answers may be provided to the second user for selection to respond to the first user. The candidate answers may be displayed alongside the text entry window, or displayed in any other area on the second user's computer display. Confidence scores may also be calculated for each answer and provided to the user along with the generated answers.”; see also [pars 48-54]; “question answering system” reads on “response bot”.).

Regarding claim 8, 
Allen, Duan and Bogdan teach claim 1.

Allen further teaches 
identifying communications and documents to search comprises parsing the electronic communication using natural language processing to identify the request ([figs 2-3]; [pars 15-24] “The question answering system may analyze the text input using natural language processing techniques and generate queries to apply to multiple data sources to identify possible answers.”; [pars 30-47] “question analyzer 314 can perform various methods and techniques for analyzing the questions syntactically and semantically. In certain embodiments, question analyzer 314 can parse received questions. Question analyzer 314 may include various modules to perform analyses of received questions. … data sources 324 may include one or more document repositories. In certain embodiments, data sources 324 may include personalized data 327. Personalized data 327 may include data about specific users such as electronic message history and user profiles.”; see also [pars 48-50]; “generate queries” with “analyzing the questions syntactically and semantically” reads on “identify the request”.).

Regarding claim 9, 
Allen, Duan and Bogdan teach claim 8.

Allen further teaches 
searching is performed via the response bot to obtain search results matching the request as a function of the parsed electronic communication ([figs 2-3]; [pars 15-24] “The question answering system may analyze the text input using natural language processing techniques and generate queries to apply to multiple data sources to identify possible answers.”; [pars 30-47] “question analyzer 314 can perform various methods and techniques for analyzing the questions syntactically and semantically. In certain embodiments, question analyzer 314 can parse received questions. Question analyzer 314 may include various modules to perform analyses of received questions. … Consistent with various embodiments, the output of question analyzer 314 can be used by QA system 312 to perform a search of one or more data sources 324 to retrieve information to answer a question posed by a user.”; see also [pars 48-50]).

Regarding claim 10,
Claim 10 is a system claim corresponding to the method claim 1, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 1. Note that Allen teaches a processor and a memory ([fig 1] “processor” and “memory”).

Allen further teaches 
the confidence level is generated as a function of at least one of ranking of the search results or an artificial intelligence algorithm analysis of the search results 
(Allen, [figs 2, 4-5]; [pars 30-31] “The candidate answer generation component 210 can then extract from the search results potential (candidate) answers to the question, which can then be scored and ranked by the answer selection component 212.”; [pars 48-54] “At block 440, confidence scores may be calculated for the candidate answers. The confidence scores may be calculated using any number of different algorithms. Calculating the confidence scores may include performing searches to obtain evidence for the candidate answers. Candidate answers generated based on personalized data sources may be scored more highly than candidate answers generated based on other informational sources. … a candidate answer may be communicated to the first client without being selected by the second client. For example, the candidate answer with the highest confidence score may be communicated to the first client if the user associated with the second client is unavailable.”; see also [par 19]; “Candidate answers generated based on personalized data sources may be scored more highly than candidate answers generated based on other informational sources” reads on “ranking of the search results” since “candidate answers generated based on personalized data sources” are ranked higher than “candidate answers generated based on other informational sources” based on the different types of data sources.).

In the alternative, Carroll et al. (US 9,081,814 B1) can also be interpreted to teach this limitation:
Carroll teaches
the confidence level is generated as a function of at least one of ranking of the search results or an artificial intelligence algorithm analysis of the search results.
(Carroll, [figs 4-7]; [col 12, ln 59 – col 19, ln 2] “answer generation engine 725 may generate or modify snippet confidence scores based on a result rank associated with a search result with which a snippet is associated”; Note that “the confidence level is generated as a function of at least one of ranking of the search results” is elected for examination.).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the question answering system of Allen, Duan and Bogdan with the confidence level generation based on the search result rank of Carroll. Doing so would lead to enhancing users’ experiences by improving the ability of implementations to provide relevant and useful responses to users’ questions (Carroll, col 1, ln 29 – col 2, ln 34 “By using one or more of the techniques described herein, a system according to one or more implementations may identify entities that are associated with entity-triggering queries. Thus, such a system may generate and output answers that are associated with these entities, thereby enhancing users’ experiences by improving the ability of implementations to provide relevant and useful responses to users’ questions.”).

Regarding claim 11, 
Claim 11 is a system claim corresponding to the method claim 3, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 3.

Regarding claim 12,
Claim 12 is a system claim corresponding to the method claim 4, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 4.

Regarding claim 13, 
Claim 13 is a system claim corresponding to the method claim 5, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 5.

Regarding claim 16,
Claim 16 is a system claim corresponding to the method claim 8, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 8.

Regarding claim 17,
Claim 17 is a machine readable storage device claim corresponding to the method claim 1, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 1.

Regarding claim 18, 
Allen, Duan and Bogdan teach claim 17.
Claim 18 is a machine readable storage device claim corresponding to the system claim 11, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 11.

Regarding claim 19, 
Allen, Duan and Bogdan teach claim 17.
Claim 19 is a machine readable storage device claim corresponding to the system claims 12 and 13, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claims 12 and 13.

Regarding claim 20, 
Allen, Duan and Bogdan teaches claim 17.
Claim 20 is a machine readable storage device claim corresponding to the system claim 16, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 16.

Allen further teaches 
the confidence level is generated as a function of a ranking of the search results ([figs 2, 4-5]; [pars 30-31] “The candidate answer generation component 210 can then extract from the search results potential (candidate) answers to the question, which can then be scored and ranked by the answer selection component 212.”; [pars 48-54] “At block 440, confidence scores may be calculated for the candidate answers. The confidence scores may be calculated using any number of different algorithms. Calculating the confidence scores may include performing searches to obtain evidence for the candidate answers. Candidate answers generated based on personalized data sources may be scored more highly than candidate answers generated based on other informational sources. … a candidate answer may be communicated to the first client without being selected by the second client. For example, the candidate answer with the highest confidence score may be communicated to the first client if the user associated with the second client is unavailable.”; see also [par 19]; “Candidate answers generated based on personalized data sources may be scored more highly than candidate answers generated based on other informational sources” reads on “ranking of the search results” since “candidate answers generated based on personalized data sources” are ranked higher than “candidate answers generated based on other informational sources” based on the different types of data sources.).

In the alternative, Carroll et al. (US 9,081,814 B1) can also be interpreted to teach this limitation:
Carroll teaches
the confidence level is generated as a function of a ranking of the search results 
(Carroll, [figs 4-7]; [col 12, ln 59 – col 19, ln 2] “answer generation engine 725 may generate or modify snippet confidence scores based on a result rank associated with a search result with which a snippet is associated”).

Allen, Duan and Bogdan are combinable with Carroll for the same rationale as set forth above with respect to claim 10.

Regarding claim 21, 
Allen, Duan and Bogdan teach claim 1.

Allen further teaches 
the electronic communication is an [data] ([figs 2-5]; [par 15-24] “Text entered by a first user into a text entry window of an electronic communication tool for communication with a second user may be input into a question answering system to generate candidate answers. The candidate answers may be provided to the second user for selection to respond to the first user. The candidate answers may be displayed alongside the text entry window, or displayed in any other area on the second user's computer display. Confidence scores may also be calculated for each answer and provided to the user along with the generated answers.”; [pars 25-29] “Communication server 150 may pass the text communications to host device 122 to generate answers.”; [pars 30-47] “communication tool 302 can communicate questions from a first user to a second user and can dispatch requests for information to QA system 312. In certain embodiments, communication tool 302 can be a client application to QA system 312.”; e.g., “communication tool 302 can communicate questions from a first user to a second user” may read on “electronic communication”.).

Duan teaches
the electronic communication is an email ([figs 1, 4-6]; [pars 23-36] “Email systems administrator 110 can also receive, review and edit auto-reply email responses to users 102 and 124 before the auto-reply email responses are sent out to users 102 and 104.”; [pars 48-53] “FIG. 4 illustrates personalized email response method/sequence 400 according to an exemplary embodiment of the present invention. In FIG. 4, specifically, method 400 permits auto-replay generation of personalized email responsive to an inbound email message. An example of an inbound message is inbound email message 500 further illustrated with reference to FIG. 5. An example of an outbound message (which is responsive to inbound email massage 500) is outbound email message 600 further illustrated with reference to FIG. 6.”; [pars 88-89] “When composing a reply, communication system 100 may insert a keyword, for example [Auto-reply 79870]. in the subject line. When users or customers send a response to the reply, the system can identify this as a response to the reply. When composing a further reply to the response, the system may optionally use a third template, which can be simpler than that used in the first reply.”; see also [pars 69-78] “merchant email accounts”).

Allen, Duan and Bogdan are combinable with Duan for the same rationale as set forth above with respect to claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEHWAN KIM whose telephone number is (571)270-7409.  The examiner can normally be reached on Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J Huntley can be reached on (303) 297-4307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.K./Examiner, Art Unit 2129
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129